Citation Nr: 0944642	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-32 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for additional right hip 
disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).


FINDING OF FACT

There is no competent evidence that the Veteran incurred 
additional chronic disability or residuals as a result of VA 
surgical treatment, hospital care, or medical treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for additional right hip 
disability have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for entitlement to 
compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for right hip disability as a result of 
surgery and treatment he underwent at VA in June 2003 through 
August 2003 was received in February 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim for 
service connection, which included that a disability rating 
and an effective date for the award of benefits would be 
assigned if service connection was awarded.  The Veteran was 
not provided notice complying with the holding in Dingess; 
however, the Board finds the Veteran has not been prejudiced.  
As the preponderance of the evidence is against the Veteran's 
claim, any questions as to the appropriate disability rating 
or effective date to be assigned are moot. 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  VA 
obtained the VA treatment records pertaining to the treatment 
he had received at VA (the one that is the basis for his 
claim), private medical records, and records relied upon the 
Social Security Administration in awarding the Veteran 
benefits.  The Veteran was provided with an RO hearing in May 
2006 and a VA examination in October 2008.

As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating his claim.



38 U.S.C.A. § 1151

The Veteran alleges that VA took his hip replacement out and 
did not put it back in, which caused problems for him.  In 
his VA Form 9, Appeal to the Board, the Veteran stated that 
he was given three options by VA when he was diagnosed with 
an infection in his right hip prosthesis: (1) give him 
antibiotic to clear it up; (2) take everything out of his 
right hip and put everything new back in and then give him 
antibiotic to clear it up; or (3) take everything out for 
three to six months to make sure the infection did not return 
and then put everything back into his right hip.  He stated 
he wanted VA to do option (2) but that VA chose to do option 
(3).  

At the May 2006 hearing, the Veteran testified that VA had 
taken his hip out and kept him at VA taking antibiotics 
intravenously.  He stated he was sent home with oral 
antibiotics and told that VA would contact him to schedule 
the surgery to put back the right hip prosthesis.  The 
Veteran stated VA never put his hip back in, and that he 
wanted it done.  He testified he wanted to be "compensated 
for not having my hip all this time."  The Veteran expressed 
frustration because he was unable to do the things he used to 
be able to do before VA removed the infected right hip 
prosthesis.  

In order to warrant compensation under 38 U.S.C.A. § 1151, 
the Veteran must demonstrate that the VA treatment in 
question resulted in an additional disability and that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the surgical treatment, or that the proximate 
cause of the additional disability was an event that was not 
reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 
31,263 (1998).

To determine whether the Veteran has additional disability, 
VA compares the Veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the Veteran's condition after such care, 
treatment, examination, services, or program has stopped. VA 
considers each involved body part or system separately.  38 
C.F.R. § 3.361(b) (2009).

For claims received on or after October 1, 1997, as in the 
instant case, the claimant must establish actual causation.  
To meet causation requirements based on additional 
disability, the evidence must show that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination 
proximately caused the additional disability, or that the 
proximate cause of the additional disability or death was an 
event that was not reasonably foreseeable.  With regard to 
the former element, it must be shown that VA's care, 
treatment, or examination caused the Veteran's additional 
disability and VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider or VA 
furnished such VA care, treatment, or examination without the 
Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) 
(2009).

For historical purposes, it must be noted that the Veteran 
sustained a fracture to and dislocation of his right hip in 
1983 when he was involved in a motor vehicle accident.  He 
underwent a total hip replacement in 1989.  In 1994, he 
underwent a revision right total hip arthroplasty.  

The relevant VA surgery and treatment began in June 2003.  
The Veteran came to VA at that time complaining of increased 
right hip pain for the past eight months.  Testing revealed 
an infection to his right hip area, diagnosed as 
osteomyelitis.  On June 5, 2003, he underwent a right hip 
arthroplasty, where VA removed the infected prosthesis and 
subsequently provided the Veteran with antibiotics 
intravenously.  He was recommended for physical therapy.  On 
June 19, 2003, a VA examiner indicated that the Veteran 
needed another four weeks of intravenous antibiotics.  The 
Veteran was transferred to a VA nursing care facility, where 
he continued to receive antibiotics intravenously.  On August 
6, 2003, the Veteran was discharged with a scheduled return 
date to the orthopedic clinic in November 2003.  The records 
reflect that the Veteran failed to keep the scheduled 
appointments in November 2003.  

The next record in the file is a December 2004 medical record 
from Dr. Peter Sharkey.  He noted the medical history 
involving the Veteran's right hip.  He stated that the 
Veteran had "good range of motion of the hip, which [wa]s 
painless."  He noted the Veteran had two inches of 
shortening of the right lower extremity.  Dr. Sharkey stated 
the Veteran walked with a limp, but was able to walk "fairly 
quickly and without any significant pain."  He also stated 
the wounds on the Veteran's hip were well healed, and that 
there was no nerve or vascular compromise.  He noted the 
strength about the hip was "good."  Dr. Sharkey concluded, 
"At this time[,] he is functional and has not had enough 
pain to justify surgical intervention."  

An August 2005 private medical record from Dr. Gregory Maslow 
shows the Veteran had gone to see him about hip replacement 
surgery.  Dr. Maslow stated the Veteran wanted something done 
about his leg length discrepancy and wanted his hip replaced.  
He stated, "I told [the Veteran] I didn't think that was 
such a great idea since he has been doing so nicely."  The 
Veteran reported that he had seen Dr. Sharkey "who had 
suggested some major femoral replacement."  

A September 2005 letter from an orthopedic surgeon, Dr. John 
Catalano, indicates that he saw the Veteran at that time.  He 
noted the Veteran walked with a cane and used a shoe lift.  
He stated the Veteran "complain[ed] of no pain in the hip" 
and was interested in whether a total right hip replacement 
would be available.  Dr. Catalano stated, "[The Veteran] 
rates his pain as a 'zero' out of 10 in the hip."  He did 
not recommend the Veteran undergo surgery since, "[a]t this 
point, he has no pain."  Dr. Catalano expressed concern that 
the risk of surgery outweighed the benefits.  He added that 
the Veteran was "functioning relatively well with a cane."

In an October 2005 letter from Dr. Matthew Austin from The 
Bone and Joint Institute, he stated that he had met with the 
Veteran.  He concluded, "I think at this point, given the 
relatively mild nature of his symptoms, he would not be an 
appropriate candidate for conversion to right total hip 
arthroplasty.  I would feel that potentially we could make 
him much worse."  

In 2007, the Veteran had an artificial hip placed in his 
right hip.

VA solicited a medical opinion from a VA physician.  It asked 
the physician whether the Veteran had incurred an additional 
disability resulting from VA treatment.  In an October 2008 
VA examination report, the examiner stated he was unable to 
state an opinion without resorting to speculation since he 
was examining the Veteran after having undergone a right hip 
replacement.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of compensation benefits under the provisions of 
38 U.S.C.A. § 1151.  Specifically, the evidence of record 
does not support the Veteran's contentions that he incurred 
an additional disability as a result of the VA surgery in 
June 2003 and the subsequent intravenous antibiotic treatment 
he received from VA thereafter.  The Board has gone through 
all the medical records dated prior to the Veteran's VA 
surgery and treatment, during the Veteran's hospitalization 
and treatment at the nursing care facility, and after his 
discharge from his VA treatment and cannot find any evidence 
of an additional disability.  The Veteran himself does not 
appear to be arguing that he incurred an additional 
disability; rather, he appears to be arguing that he should 
be compensated for not being able to work after his VA 
surgery.  The inability to walk without assistance after hip 
surgery cannot be argued as an unforeseeable result.  None of 
the doctors who examined the Veteran in 2004 and 2005 made 
any statement, including by implication, that the Veteran had 
developed an additional disability or even had a disability 
that was unforeseeable.  Ironically, all of them pointed out 
that the Veteran's right hip was doing well.  The Veteran 
himself denied any pain in his right hip.

In a January 2009 letter, a VA physician noted that the 
Veteran had considerable hip pain after being treated by VA 
and needed a walker.  She stated that after his surgery in 
2007, the Veteran was able to walk without a walker and went 
back to work in September 2008.  The physician stated, "[The 
Veteran] is seeking compensation for the period that he was 
unable to work."  Nowhere in this statement did the VA 
physician state that the Veteran had developed an additional 
disability or that his having to use a walker was an 
unforeseeable result or that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part was shown.  It must be noted that none of 
the private examiners who examined the Veteran in 2004 and 
2005 noted the Veteran was using a walker.  In fact, most of 
them noted the Veteran was walking without assistance.  Only 
one noted he walked with a cane.  Regardless, whether the 
Veteran had to use a walker or not is not dispositive to the 
claim.

As to the allegation that the Veteran was unable to work 
because of the surgery he underwent at VA, the record is 
replete with evidence that the Veteran was unable to work for 
years following his initial fracture of his right hip.  See 
August 29, 1994, Discharge Summary from Kennedy Memorial 
Hospitals-University Medical Center ("The patient has been 
unable to work since 1983 because of the disability 
concerning his low back and right hip . . . .").  The Board 
does not find that such statement implies either that the 
Veteran developed an additional disability or that the VA 
surgery and treatment the Veteran received involved 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.

As the record is devoid of any competent clinical evidence 
reflecting that any additional disability was incurred, the 
Board concludes that a preponderance of the evidence is 
against awarding compensation under the provisions of 38 
U.S.C.A. § 1151 for an additional right hip disability.  The 
benefit-of-the-doubt doctrine is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).


ORDER

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for additional right hip disability is 
denied.



_________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


